DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14 have been amended to include previously indicated allowable subject matter. Claim 20 remains allowable for the reasons provided in the Office Action mailed on 05/13/2021. Claims 3-13, 15, 16, and 18, and 19 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882